





EXHIBIT 10.1




BROADCAST RIGHTS AGREEMENT




THIS BROADCAST RIGHTS AGREEMENT (“Agreement”) is entered into this 7th day of
January, 2016 but effective as of January 1, 2016 (“Effective Date”), by and
between Major League Football, Inc., a Delaware corporation located at 6230
University Parkway, Suite 301, Lakewood Ranch, Florida 34240 (“MLFB”), and
Sinclair Networks Group, LLC, doing business as the American Sports Network, a
Maryland limited liability company located at 10706 Beaver Dam Road, Hunt
Valley, MD 21030 (“ASN”).   




RECITALS




A.

MLFB is a professional spring football league whose teams will play forty (40)
regular season games and three (3) playoff games per season (the “Games”)
beginning in Spring 2016;




B.

ASN produces telecasts for various sporting  events, and distributes the
telecasts to various television stations in the Sinclair Broadcast Group of
stations, and to other television stations and regional cable networks; and




C.

MLFB would like ASN to produce the telecast of the Games, distribute same to
television stations and certain regional cable networks, and provide certain
promotion of the MLFB and the Games, and ASN would like to do the foregoing.




Therefore, in consideration of the above and the mutual benefits and promises
set forth in this Agreement, MLFB and ASN agree that their rights and
obligations are as follows:




1.

BROADCAST PRODUCTION OPTIONS AND FEES




ASN shall be responsible for the broadcast production of the Games (and certain
pre-season games as selected by ASN in its sole and absolute discretion) and
will make all production, technical and editorial decisions regarding the Games,
including pre-Game, halftime and post-Game content, which will be produced in
high-definition (“HD”) in accordance with one of the following production
options selected by MLFB in writing:




a.

High-End Option (NFL-like quality) – ASN will produce each Game with six (6)
cameras, with one of such cameras on a moving cart which allows for close-up
shots of the quarterback and sideline coaches.  If this option is selected, the
cost to produce each Game would be $48,450*1, excluding the cost of broadcast
talent, which will be paid by ASN and reimbursed by MLFB.  

b.

Mid-Range Option (ASN’s current production quality) – ASN will produce each Game
with five (5) cameras.  If this option is selected, the cost to produce each
Game would be $34,980*, excluding the cost of broadcast talent, which will be
paid by ASN and reimbursed by MLFB.  

———————

1*If ASN is able to have LTN Global Communications install delivery services to
each stadium location, ASN will reduce the fee by $2,000 per Game.In addition,
if ASN is able to utilize one of its production trucks, ASN will reduce the fee
by $6,000 per Game.





1

Confidential and Proprietary







--------------------------------------------------------------------------------







c.

In-House Studio Option (ASN’s current production quality) – ASN will produce
each Game with five (5) cameras.  ASN will have the announcers calling the Game
from ASN’s in-house studio, and several other positions will also be working at
the in-house studio in lieu of at the Game.  If this option is selected, the
cost to produce each Game would be $26,943*, excluding the cost of broadcast
talent, which will be paid by ASN and reimbursed by MLFB.  

Payment is net 30 from the date of invoice. Failure to pay timely will result in
immediate suspension of ASN’s production of Games, pending payment in full.

2.

BROADCAST RIGHTS, GEOGRAPHY AND PLATFORMS




MLFB grants to ASN and its licensees the exclusive rights to film, record,
broadcast and distribute, by whatever means and on all platforms and media as
selected by ASN in its sole discretion, as further described below, the Games,
including pre-Game and post-Game material, live, same day, and on an unlimited
repeat basis, in perpetuity, as well as the names, likenesses and logos of the
teams and participants in the Games, solely in connection with the distribution,
promotion and broadcast of the Games.  ASN shall also have the non-exclusive
right to use, develop and distribute in any manner, highlights and clips of the
Games.  




ASN shall have exclusive rights to distribute, license and broadcast the Games
in any and all markets both domestically and internationally (including any
highlights, ancillary programming and additional content), via all video
distribution platforms.  ASN’s rights include over the air broadcast,
over-the-top, cable, DBS, telco/IPTV, and FTTH and internet streaming.
 Notwithstanding the foregoing exclusivity restriction, MLFB shall have the
right to stream the Games on the internet as well. ASN’s rights shall include
and extend to the broadcast stations, cable networks, mobile and any and all
other platforms and media whether or not owned, operated and/or managed by any
and all of ASN’s direct and/or indirect affiliates, including Sinclair
Television Group, Inc. and Sinclair Broadcast Group, Inc. and its/their
successors and assigns. The determination which platform(s), and which
market(s), the Games and other content will be broadcast or distributed shall be
made by ASN in its discretion, but ASN will take commercially reasonable efforts
to (a) secure carriage of three Games per week in the top fifty (50) designated
market areas, as defined by Nielsen Media Research, and (b) distribute the Games
to at least seventy-five percent (75%) of the homes in the other markets to the
extent that Sinclair has a television station, digital sub-channel (“D2”) or
cable platform in such states and is reasonably able to secure clearance.  In
the event that ASN receives compensation from a third party to distribute the
Games on any of the foregoing platforms, it will share the net revenue received
there from with MLFB on a 50/50 basis.




ASN shall have exclusive ownership of the copyright in each Game and related
content for the six (6) month period following the original broadcast of each
Game; thereafter, ASN and MLFB shall jointly own the copyright of each of the
Games. MLFB shall not grant to another party the rights to broadcast or
distribute via any medium or platform, the Games and ancillary programming and
content broadcast by ASN.  After the aforementioned six month period expires
(determined on an individual basis based on the original air date of each Game),
MLFB will have the ability to market its joint copyright on ancillary
programming and rebroadcasts.  ASN shall have the right to license to third
parties without limitation, the rights granted to it in this Agreement.  MLFB
acknowledges that although the Games are produced in HD, HD may not be available
on D2 channels.





2

Confidential and Proprietary







--------------------------------------------------------------------------------







3.

COMMERCIAL SPOTS/SPONSORSHIPS




MLFB shall receive (and retain all revenue there from) thirty (30) thirty second
(:30) in-Game spots per live Game broadcast.  Said inventory shall be used at
MLFB’s discretion provided that it ensures that all spots are appropriate for
family viewing and comply in all respects with applicable laws, rules and
regulations. ASN shall have the right to reject and not air any content in its
sole and absolute discretion.




MLFB acknowledges that thirty (30) thirty-second spots will be made available to
affiliates/licensees airing the Games, and the remaining spots will be for ASN
to sell.  

In addition to the commercial spots, there will be sponsorship opportunities in
the Games that the parties can sell.  MLFB may sell (a) one (1) title
sponsorship of each Game, which shall include a mention during the half-time
show and a reasonable allocation of other features as agreed to by the parties,
such as a logo on a scoreboard or running clock, and commercial spots (from
MLFB’s thirty spots), and (b) up to three associate sponsorships of each Game,
which shall include a reasonable allocation of features in the Game, as agreed
to by the parties.  MLFB will retain all revenue with regard to the foregoing.




MLFB will work closely with ASN’s Director of Sales with regard to the
advertisers, advertising categories and pricing packages for the commercial
spots and sponsorships.




ASN shall share with MLFB all net revenue (after deduction of applicable
commissions) it receives for the spots and sponsorship opportunities ASN sells
in a Game on a 50/50 basis until MLFB has received (aggregating 100% of the
revenue from sales it has made and 50% of the revenue from ASN’s sales) an
amount equal to the amount it paid ASN for such Game; thereafter, ASN retains
100% of all net revenue from sales it makes with regard to the Game.




4.

PROMOTIONS




ASN will air two (2) promotional spots for MLFB or a Game in each ASN live
broadcast of a sporting event, including college football, hockey and basketball
games, except if restricted contractually.  In addition, at or within a
reasonable time after ASN becomes a 24/7 sports network, it will begin air
twenty-one (21) spots per week promoting MLFB.  MLFB would work with ASN to
produce the aforementioned spots.




5.

TERM AND TERMINATION




The term of this Agreement shall commence on the Effective Date and end on
December 31, 2017.  In the event of a party’s material breach of this Agreement,
the non-breaching party may terminate this Agreement upon 30 days’ written
notice specifying such breach, provided such breach (if capable of being cured)
is not cured by the end of such 30 day period.




6.

RIGHT OF FIRST REFUSAL




MLFB grants to ASN a right of first refusal to match any bona fide written offer
for MLFB’s broadcast rights which MLFB receives (or intends to make) upon
termination of this Agreement for any reason. MLFB shall give ASN prompt written
notice of any such offer and a reasonable opportunity to respond to such offer.
Should MLFB enter into an agreement with a competitor of ASN upon termination of
this





3

Confidential and Proprietary







--------------------------------------------------------------------------------







Agreement, MLFB shall pay ASN an amount equal to twenty- percent (20%) of the
average annual broadcast rights fee received by MLFB for the first two years of
the term of MLFB’s new agreement.




7.

FORCE MAJEURE; PRE-EMPTION




ASN shall not be liable for any interruption or failure to broadcast the Games
due to force majeure or any cause beyond ASN’s control, including without
limitation mechanical or electronic breakdowns, labor dispute, public emergency
or necessity, or other such factors.  In addition, ASN and each affiliate has
the right to preempt the broadcast of the Games in order to broadcast any
material that it deems to be of public significance; provided, however that if
an affiliate preempts the Games in its entirety, such affiliate will use
reasonable efforts to air the Games on a different day, subject to the terms and
conditions of this Agreement.




8.

MLFB REPRESENTATIONS




MLFB represents that it has full rights to grant to ASN the rights granted
herein, and no rights fee shall be owed to MLFB, the teams, participants or any
third party.  More specifically, MLFB represents and warrants that it has the
rights to authorize ASN’s transmittal of the Games via internet, mobile
platform, web site and any other data delivery network or method of distribution
now known or hereafter developed for reception on any device now known or
hereafter developed, including, but not limited to, desktop, laptop, netbook and
tablet computers, mobile phones and connected devices (e.g., TVs, gaming
consoles, set-top boxes) without infringing any rights of any third party or
violating any applicable laws, rules or regulations.   MLFB further represents
and warrants that all content supplied by MLFB (including the spots described in
Section 3) will (a) comply with all applicable laws, rules and regulations and
ASN’s commercial and program standards; (b) contain no defamatory matter and not
violate any right of privacy or publicity, or any other proprietary or other
rights of any third persons; and (c)not give rise to any product liability or
other claim.




9.

INDEMNIFICATION




MLFB shall defend and hold harmless ASN from and against any and all
liabilities, fees, expenses and costs resulting from third party claims brought
against ASN or any affiliate that broadcasts the Games regarding the Games
(except if caused by the negligence or intentional misconduct of ASN), (a)
alleging that MLFB did not have all necessary rights to grant the rights granted
in this Agreement, and/or (b) resulting from the broadcast materials provided by
MLFB, including any spots provided by MLFB, including claims that said material
violated any U.S. copyright or any other rights of a third party(ies).  ASN
shall defend and hold harmless MLFB from and against and all liabilities, fees,
expenses and costs resulting from third party claims brought against MLFB
arising out of (a) ASN’s production or distribution of the Games(except to the
extent caused by the negligence or intentional misconduct of MLFB), and/or (b)
any advertising or sponsorship inventory sold by ASN.




10.

LIMITATION OF LIABILITY




IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL,
INDIRECT, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES ARISING OUT OF OR RELATING
TO THIS AGREEMENT, REGARDLESS OF WHETHER SUCH PARTY HAD BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  IN ADDITION, IN NO EVENT SHALL ASN BE LIABLE TO
MLFB FOR AN AMOUNT IN EXCESS OF WHAT IT HAS BEEN PAID BY MLFB UNDER THIS
AGREEMENT.





4

Confidential and Proprietary







--------------------------------------------------------------------------------










11.

NOTICES




All notices hereunder shall be in writing and shall be sent by personal delivery
or by overnight courier, to the addresses of the parties set forth above, or
such other address or addresses as may be designated by either party in writing
in accordance with this section.  Such notices shall be deemed to have been
given upon being delivered.  A copy of any notice to ASN shall be sent to
Sinclair Networks Group, LLC d/b/a American Sports Network, c/o Sinclair
Television Group, Inc., Attn:  General Counsel, 10706 Beaver Dam Road, Hunt
Valley, MD 21030.




12.

GOVERNING LAW




This Agreement shall be governed, construed, and interpreted in accordance with
the laws of the state of New York.  




13.

CONFIDENTIALITY




Neither party will discuss the terms of this Agreement with any third party
(other than such party’s independent contracts and agents), nor will either
party issue a press release or make any public announcement, either written or
verbal, about this Agreement without obtaining the prior written consent of the
other party.




14.

MISCELLANEOUS




No amendment, modification, supplement or waiver of this Agreement shall be
binding unless set forth in writing and signed by both parties.  A waiver of any
provision hereof or the breach of any provision by either party in one instance
shall not be deemed a waiver of the same in any future instance.  Provision
headings are solely for convenience and have no legal significance.  The parties
are independent contractors with respect to one another, and neither shall have
any authority to represent or bind the other in any manner or to any extent
whatsoever.  The provisions of this Agreement are severable.  If a court or
arbitrator holds any provision of this Agreement invalid, illegal or
unenforceable, then the validity, legality or enforceability of the remaining
provisions will in no way be affected or impaired thereby.  This Agreement may
be executed in counterparts, each of which shall be deemed an original and both
of which taken together shall represent one instrument.  This Agreement shall
constitute the entire understanding between the parties with respect to its
subject matter, and shall supersede any prior agreements with respect to the
subject matter of this Agreement.  Neither party will assign its rights or
obligations under this Agreement without the prior written consent of the other
party.  Sections 7through 13 shall survive the expiration or earlier termination
of this Agreement.




BY SIGNING BELOW, the parties indicate their agreement with the terms and
conditions hereof.







MAJOR LEAGUE FOOTBALL, INC.

SINCLAIR NETWORKS GROUP, LLC




By:/s/ Rick Smith

By:/s/ David R. Bochenek

     Rick Smith, Chief Operating Officer

     David R. Bochenek, Authorized Signatory








5

Confidential and Proprietary





